JUDGMENT ENTRY
This cause is an accelerated appeal in which defendant-appellant, Kenneth Smith, appeals a decision of the Butler County Court of Common Pleas sentencing him on four counts of nonsupport of dependents.
In October 2000, appellant pled guilty to four counts of nonsupport of dependents.  He was sentenced to serve an 18-month prison sentence on count I, a six-month jail sentence on count II, and three years of community control on counts III and IV.  The trial court suspended the prison and jail sentences on condition that appellant successfully complete a drug addiction treatment program.
Appellant twice violated the conditions of his community control sanctions and failed to complete the drug treatment program.  The trial court subsequently revoked his community control and reinstated appellant's earlier sentences, ordering that the sentences on counts I and II be served concurrent to each other.  The trial court imposed a six-month prison sentence on count III, to be served concurrently with a six-month prison sentence imposed on count IV.  The sentences in counts III and IV were ordered to run consecutively to the sentence imposed in count I.  Appellant appeals his sentence, raising one assignment of error for review:
"The court erred in imposing consecutive sentences."
The assignment of error is overruled as the trial court properly imposed consecutive sentences on the multiple counts, pursuant to R.C.2929.14(E)(4).  The court stated sufficient supporting reasons for the imposition of such sentences as required by R.C. 2929.19(B)(2)(c).  SeeState v. Edmonson, 86 Ohio St.3d 324, 326, 1999-Ohio-110.  The court found that consecutive sentences were necessary to protect the public, noting appellant's criminal history and failure to respond to community control sanctions.  The court also stated that consecutive sentences more adequately reflect the seriousness of appellant's consistent nonsupport of his children and continued failure to meet court imposed obligations. The trial court concluded that the imposition of consecutive sentences was not disproportionate to the seriousness of appellant's crimes.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
James E. Walsh, Presiding Judge, Stephen W. Powell, Judge, and William W. Young, Judge, concur.